Title: To James Madison from Andrew Glassell, 14 August 1810
From: Glassell, Andrew
To: Madison, James


Dear Sir,Torthorwald 14 Augt 1810.
Edward Sims, that I was mention to you as your Stuert; or overseer, has this year againe ingadged with Majr Jones. He is the only man I know our way that I Could with propriety recomend to you, I have not seen him but hearing from some person that he was ingadged, I wish for to let you know as soon as possable. If you had got Mr Simes you would been fixt. With much esteem I remaine your afft. freind.
Andw Glassell
